—Order unanimously reversed on the law with costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Petitioner appeals from an order denying its application for attorney’s fees pursuant to Public Officers Law § 107 (2). The court denied the application based upon its belief that it could award attorney’s fees only where violations of the Open Meetings Law were repetitious or egregious; that belief is erroneous (see, Gordon v Village of Monticello, 87 NY2d 124, 126-128). We therefore remit the matter to Supreme Court for determination of the application in accordance with the standard set forth in Gordon v Village of Monticello (supra, at 126-128). (Appeal from Order of Supreme Court, Cayuga County, Corning, J.—Attorney’s Fees.) Present—Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.